Name: Commission Regulation (EEC) No 1948/80 of 23 July 1980 amending Regulation (EEC) No 2102/75 determining the quantity of potatoes required for the manufacture of one tonne of starch
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 7. 80 Official Journal of the European Communities No L 190/ 11 COMMISSION REGULATION (EEC) No 1948/80 of 23 July 1980 amending Regulation (EEC) No 2102/75 determining the quantity of potatoes required for the manufacture of one tonne of starch the Annex to Commission Regulation (EEC) No 2102/75 (5), as last amended by Regulation (EEC) No 1602/79 (*); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1870/80 (2), Having regard to Council Regulation (EEC) No 2742/75 of 29 October 1975 on production refunds in the cereals and rice sectors (3 ), as last amended by Regulation (EEC) No 1 877/80 (4 ), and in particular Article 8 thereof, Whereas the amounts referred to in Article 3 of Regu ­ lation (EEC) No 2742/75 are altered with effect from 1 August 1980 ; Whereas the alteration of these amounts necessitates a change in the amounts listed in columns 4, 5 and 6 of HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2102/75 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 1 August 1980 . This Regulation shall be binding m its entirety and directly applicable in all Member States . Done at Brussels , 23 July 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2 ) OJ No L 184, 17 . 7 . 1980 , p. 1 . (J ) OJ No L 281 , 1 . 11 . 1975, p. 57 . (&lt;) OJ No L 184, 17 . 7 . 1980, p. 13 . (5 ) OJ No L 214, 12. 8 . 1975, p. 9 . (*) OJ No L 189, 27. 7 . 1979, p . 55 . No L 190/ 12 Official Journal of the European Communities 24. 7 . 80 BILAG  ANLAGE  ANNEX  ANNEXE  ALLEGATO  BIJLAGE VÃ ¦gt under vand af 5 050 g kartofler (g) Kartoflernes stivelsesindhold (i vÃ ¦gtprocent) KartoffelmÃ ¦ngde, der medgÃ ¥r til fremstilling af 1 000 kg stivelse (kg) Mindstepris frit fabrik, som stivelsesproducenten skal betale pr. 1 000 kg kartofler (i ECU) Produktionsrestitution pr. 1 000 kg kartofler (i ECU) Producentens mindstepris pr. 1 000 kg kartofler (i ECU) Unterwassergewicht von 5 050 g Kartoffeln (in Gramm) StÃ ¤rkegehalt, in Prozenten , der Kartoffeln Zur Erzeugung von 1 000 kg KartoffelstÃ ¤rke nÃ ¶tige Kartoffelmenge ( »n kg) Vom StÃ ¤rkehersteller zu zahlender Mindestpreis frei Fabrik fÃ ¼r 1 000 kg Kartoffeln (in ECU) Erstattung bei der Erzeugung fÃ ¼r 1 000 kg Kartoffeln (in ECU) Dem Erzeuger fÃ ¼r 1 000 kg Kartoffeln zu zahlender Mindestpreis (in ECU) Underwater weight of 5 050 g of potatoes (grams) Starch content of potatoes (%) Quantity of potatoes required for the manufacture of 1 000 kg of starch (kg) Minimum free-at-factory price to be paid by the starch manufacturer for 1 000 kg of potatoes (ECU) Production refund per 1 000 kg of potatoes (ECU) Minimum price to be paid to the potato producer per 1 000 kg of potatoes (ECU) Poids sous l'eau de 5 050 g de pommes de terre (en grammes) Teneur en fÃ ©cule de la pomme de terre (en pourcentage) QuantitÃ © de pommes de terre nÃ ©cessaire Ã la fabrication de 1 000 kg de fÃ ©cule (en kilogrammes) Prix minimal franco usine Ã payer par le fÃ ©culier pour 1 000 kg de pommes de terre (en Ã cus) Restitution Ã la production par 1 000 kg de pommes de terre (en Ã cus) Prix minimal Ã percevoir par le producteur pour 1 000 kg de pommes de terre (en Ã cus) Peso sotto l'acqua di 5 050 g di patate (in grammi) Tenore in fecola delle patate (in %) QuantitÃ di patate necessaria alla fabbricazione di 1 000 kg di fecola ('n kg) Prezzo minimo franco fabbrica da pagare dal fabbricante di fecola per 1 000 kg di patate (in UC) Restituzione alla produzione per 1 000 kg di patate (in UC) Prezzo minimo da percepire dal produttore per 1 000 kg di patate (in UC) Onderwatergewicht van 5 050 g aardappelen (in grammen) Zetmeelgehalte van de aardappelen (in percenten) Hoeveelheid aardappelen benodigd voor de vervaardiging van 1 000 kg zetmeel (in kg) Minimum te betalen prijs door de zetmeelfabrikant, franco fabriek, voor 1 000 kg aardappelen (in Ecu) Restitutie bij de produktie per 1 000 kg aardappelen (in Ecu) Minimum te ontvangen prijs door de producent per 1 000 kg aardappelen (in Ecu) 1 2 3 4 S 6 13 13.1 13.2 13.3 13.4 13.5 13.6 13.7 13.8 13.9 14 14.1 14.2 14.3 14.4 14.5 14.6 14.7 14.8 14.9 15 15.1 15.2 15.3 15.4 15.5 15.6 15.7 15.8 15.9 16 16,1 16,2 16,3 3,97 4,00 4,03 4,06 4,09 4,12 4,15 4,18 4,21 4,24 4,27 4,30 4,33 4,36 4,40 4,42 4,45 4,49 4,52 4,55 4,58 4,61 4,64 4,67 4,69 4,73 4,76 4,79 4,82 4,85 4,88 4,91 4,94 4,97 352 354 356 358 360 362 364 366 368 370 372 374 376 378 380 382 384 386 388 390 392 393 395 397 400 401 403 405 407 410 412 413 415 417 6 990 6 940 6 890 6 840 6 790 6 740 6 690 6 640 6 590 6 540 6 490 6 450 6 400 6 360 6310 6 270 6 230 6 180 6 140 6 100 6 060 6 020 5 980 5 940 5 910 5 870 5 830 5 790 5 750 5 720 5 680 5 650 5 620 5 580 33,72 33,96 34,21 34,46 34,71 34.97 35.23 35,49 35,76 36,04 36,31 36,54 36,83 37,06 37,35 37,59 37,83 38.14 38,38 38,64 38,89 39.15 39,41 39,68 39,88 40,15 40,43 40.70 40,99 41,20 41,49 41.71 41,94 42.24 37,69 37.96 38,24 38,52 38.80 39,09 39,38 39,67 39.97 40,28 40,58 40,84 41,16 41,42 41.75 42,01 42,28 42,63 42,90 43,19 43,47 43,76 44,05 44,35 44,57 44,88 45,19 45,49 45.81 46,05 46,37 46,62 46,88 47,21 24. 7 . 80 Official Journal of the European Communities No L 190/ 13 l 2 3 4 5 6 420 421 423 425 427 429 430 432 435 437 439 441 443 445 447 449 450 452 455 456 458 460 462 465 466 468 470 472 474 476 478 480 481.6 483.2 484.8 486.4 488 490 492 494 496 498 500 502 504 506 508 509.9 511,8 513.7 515,6 517.5 519,4 521.3 523,2 525.1 527 528.8 530.6 532.4 534.2 536 537,8 539,6 541,4 543,2 545 16.4 16.5 16.6 16.7 16.8 16,9 17 17.1 17.2 17.3 17.4 17.5 17.6 17.7 17.8 17.9 18 18,1 18,2 18.3 18.4 18.5 18.6 18.7 18.8 18,9 19 19.1 19.2 19.3 19.4 19.5 19.6 19.7 19.8 19.9 20 20,1 20,2 20.3 20.4 20.5 20.6 20.7 20.8 20,9 21 21,1 21,2 21.3 21.4 21.5 21,6 21.7 21.8 21,9 22 22,1 22,2 22.3 22.4 22.5 22,6 22,7 22.8 22,9 23 5 550 5 510 5 480 5 450 5 410 5 380 5 350 5 320 5 290 5 260 5 230 5 200 5 170 5 140 5 110 5 080 5 050 5 020 5 000 4 970 4 940 4 920 4 890 4 860 4 840 4810 4 780 4 760 4 735 4710 4 685 4 660 4 640 4 635 4 620 4610 4 600 4 590 4 585 4 580 4 575 4 570 4 560 4 555 4 550 4 540 4 530 4 520 4 510 4 500 4 490 4 480 4 470 4 460 4 450 4 440 4 430 4 420 4410 4 400 4 395 4 385 4 375 4 365 4 360 4 350 4 340 42,46 42,77 43,01 43,24 43.56 43,81 44.05 44.30 44.55 44,81 45.06 45,32 45,59 45,85 46,12 46.39 46.67 46.95 47,14 47,42 47.71 47,90 48,20 48,49 48,69 49.00 49.31 49,51 49,77 50,04 50.31 50,58 50.79 50,85 51.01 51,12 51,23 51,35 51.40 51,46 51,51 51.57 51.68 51.74 51.80 51.91 52,03 52,14 52,26 52,37 52,49 52.61 52.72 52,84 52.96 53,08 53,20 53.32 53,44 53.56 53.62 53.75 53,87 53,99 54,06 54,18 54,30 5,00 5,03 5.06 5,09 5.13 5,16 5,19 5.21 5.24 5.27 5,30 5,33 5.37 5,40 5,43 5,46 5,49 5,53 5,55 5,58 5,62 5,64 5,67 5,71 5,73 5,77 5,80 5,83 5,86 5,89 5,92 5,95 5,98 5,98 6,00 6,02 6.03 6.04 6,05 6.06 6,06 6.07 6.08 6,09 6.10 6,11 6,12 6.14 6.15 6,16 6,18 6,19 6,21 6.22 6,23 6.25 6.26 6.28 6.29 6.30 6.31 6.33 6.34 6,36 6,36 6.38 6.39 47,46 47,80 48.07 48,33 48,69 48,97 49.24 49.51 49,79 50.08 50,36 50,65 50,96 51.25 51.55 51.85 52,16 52,48 52,69 53.00 53.33 53,54 53,87 54.20 54,42 54,77 55,11 55.34 55.63 55,93 56,23 56,53 56,77 56,83 57.01 57.14 57.26 57,39 57.45 57.52 57,57 57.64 57,76 57,83 57,90 58.02 58.15 58,28 58.41 58.53 58,67 58.80 58,93 59,06 59,19 59,33 59.46 59,60 59,73 59.86 59,93 60,08 60.21 60.35 60.42 60.56 60,69